DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Changhoi H. Koo on March 19, 2021.
Specification
Replacing title filed on July 17, 2019, with the following:
“METHOD AND APPARATUS FOR NR V2X RESOURCE SELECTION BASED ON SIDELINK CONTROL INFORMATION (SFI)”
Allowable Subject Matter
3.	Claims 1, 8, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Khoryaev et al. (U.S. Patent Application Publication # 2020/0275458 A1) teach “the UE 102 may receive one or more control messages that indicate an allocation of a resource pool for V2V sidelink ”(Paragraph [0094]), in view of Lee et al. (U.S. Patent Application Publication # 2019/0246249 A1) teach “A receiving UE receiving a V2X signal decodes scheduling assignment (SA) transmitted by a transmitting UE transmitting a V2X signal.” (Paragraph [0466]), and Yasukawa et al. (U.S. Patent Application Publication # 2020/0305152 A1) teach “The resource management unit 103 maintains information on a resource pool to be used for the UE to transmit and receive D2D signals and information (for example, a sensing time window, a sensing region, a non-sensing region, a sensing pool, a non-sensing pool, and the like) on resources related to sensing.”(Paragraph [0125]), fail to disclose: “wherein the SCI indicates information for time resource assignment including a logical slot offset indication for the selected resources, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 are also allowed by virtue of their dependency on claim 1.
Regarding claim 1, the best prior art found during the examination of the present, Khoryaev et al. (U.S. Patent Application Publication # 2020/0275458 A1) teach “the UE 102 may receive one or more control messages that indicate an allocation of a resource pool for V2V sidelink transmissions.”(Paragraph [0094]), in view of Lee et al. (U.S. Patent Application Publication # 2019/0246249 A1) teach “A receiving UE receiving a V2X signal decodes scheduling assignment (SA) transmitted by a ” (Paragraph [0466]), and Yasukawa et al. (U.S. Patent Application Publication # 2020/0305152 A1) teach “The resource management unit 103 maintains information on a resource pool to be used for the UE to transmit and receive D2D signals and information (for example, a sensing time window, a sensing region, a non-sensing region, a sensing pool, a non-sensing pool, and the like) on resources related to sensing.”(Paragraph [0125]), fail to disclose: “the SCI indicating information for time resource assignment including a logical slot offset indication for the selected resources, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-14 are also allowed by virtue of their dependency on claim 8.
Regarding claim 15, the best prior art found during the examination of the present, Khoryaev et al. (U.S. Patent Application Publication # 2020/0275458 A1) teach “the UE 102 may receive one or more control messages that indicate an allocation of a resource pool for V2V sidelink transmissions.”(Paragraph [0094]), in view of Lee et al. (U.S. Patent Application Publication # 2019/0246249 A1) teach “A receiving UE receiving a V2X signal decodes scheduling assignment (SA) transmitted by a transmitting UE transmitting a V2X signal.” (Paragraph [0466]), and Yasukawa et al. (U.S. Patent Application Publication # 2020/0305152 A1) teach “The resource management unit 103 maintains information on a resource ”(Paragraph [0125]), fail to disclose: “wherein the SCI indicates information for time resource assignment including a logical slot offset indication for the selected resources, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 16-20 are also allowed by virtue of their dependency on claim 15.
Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 20, 2021